Case 1:21-cv-00027-LPS Document 84 Filed 07/06/21 Page 1 of 3 PageID #: 3944




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


ASTRAZENECA PHARMACEUTICALS LP,

                      Plaintiff,

       v.                                             C.A. No. 21-27-LPS


XAVIER BECERRA, DANIEL J. BARRY,
DIANA ESPINOSA, U.S. DEPARTMENT OF
HEALTH AND HUMAN SERVICES, and
HEALTH RESOURCES AND SERVICES
ADMINISTRATION,

                      Defendants.


     JOINT STATUS REPORT AND STIPULATION AND [PROPOSED] ORDER
   REGARDING SECOND AMENDED COMPLAINT AND BRIEFING SCHEDULE

       Pursuant to the Court’s Memorandum Order (D.I. 83) of June 30, 2021, Plaintiff and

Defendants have conferred regarding how this case should proceed, and respectfully submit this

joint status report and agreed-upon schedule regarding AstraZeneca’s Second Amended

Complaint and the briefing of associated dispositive motions.

       IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court,

that the parties shall present, and the Court shall hear, cross motions for summary judgment

regarding Plaintiff ’s Second Amended Complaint as follows:

   1. Plaintiff will file its Second Amended Complaint on or before July 9, 2021. While

       Plaintiff does not intend at this time to seek a preliminary injunction or temporary

       restraining order, Plaintiff reserves the right to seek such relief if, during the pendency of

       the below schedule, the overcharge claims against Plaintiff proceed through the

       administrative dispute resolution process or Defendants initiate a civil monetary penalty

                                                 1
Case 1:21-cv-00027-LPS Document 84 Filed 07/06/21 Page 2 of 3 PageID #: 3945




     action against Plaintiff. Defendants reserve the right to oppose such requested relief.

  2. Defendants will produce the Administrative Record supporting the letter of May 17,

     2021, on or before July 16, 2021.

  3. Plaintiff and Defendants will each file a motion for summary judgment and opening brief

     in support simultaneously on July 23, 2021. Each side’s brief shall be no more than 30

     pages in length.

  4. Plaintiff and Defendants will each file an opposition to the other side’s motion for

     summary judgment simultaneously on August 6, 2021. Each side’s opposition brief shall

     be no more than 15 pages in length.

  5. The Court shall hear oral argument on the motions on ____________, 2021 at __:__ _.m.




                                              2
Case 1:21-cv-00027-LPS Document 84 Filed 07/06/21 Page 3 of 3 PageID #: 3946




Dated: July 6, 2021

MCCARTER & ENGLISH, LLP               UNITED STATES DEPARTMENT OF JUSTICE

/s/ Daniel M. Silver                  BRIAN NETTER
Michael P. Kelly (#2295)              Deputy Assistant Attorney General
Daniel M. Silver (#4758)
Alexandra M. Joyce (#6423)            MICHELLE BENNETT
Renaissance Centre                    Assistant Branch Director
405 N. King St., 8th Floor
Wilmington, DE 19801                  /s/ Rachael Westmoreland
Tel.: (302) 984-6300                  Rachael Westmoreland
Fax: (302) 984-6399                   Kate Talmor
mkelly@mccarter.com                   Jody Lowenstein
dsilver@mccarter.com                  United States Department of Justice
ajoyce@mccarter.com                   Civil Division
                                      Federal Programs Branch
Of Counsel:                           1100 L Street NW
                                      Washington, DC 20005
Allon Kedem                           (202) 514-1280
Jeffrey L. Handwerker                 rachael.westmoreland@usdoj.gov
Sally L. Pei
Stephen K. Wirth                      Attorneys for Defendants
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Ave., NW
Washington, DC 20001-3743
Tel.: (202)942-5000
Fax: (202) 942-5999
allon.kedem@arnoldporter.com
jeffrey.handwerker@arnoldporter.com
sally.pei@arnoldporter.com
stephen.wirth@arnoldporter.com

Attorneys for Plaintiff AstraZeneca
Pharmaceuticals LP




                                      3
